SULLIVAN, Judge,
concurring in part and dissenting in part.
I concur in all respects of the lead opinion by Judge Baker except with regard to his conclusion that 1.0. 31-37-7-1 "does not prevent detention in a secure facility when the child has been adjudicated to be delinquent and is alleged to have violated her probation." Opinion at 379. (Emphasis supplied).
The provision in question prohibits detention in a secure facility of a child alleged to be a delinquent because of truancy. Notwithstanding that R.A. has already been adjudicated a delinquent on that basis, ie. truancy, the detention in issue is not based upon that adjudication but rather upon an allegation of a yet to be adjudicated violation of her probation.
In any event, even if a detention in a secure facility is appropriate for an alleged repeat truant, I agree that such detention may not exceed twenty-four hours.
DARDEN, Judge,
concurring in part and dissenting in part.
I concur as to the issue of mootness, for the same reason that I found it not to be dispositive in W.R.S. v. State, 759 N.E.2d 1121 (Ind.Ct.App.2001).
Whereas, I respectfully commend the majority on its extensive discussion of the statutory framework wherein our legislature provided sanctions applicable to juveniles who are adjudicated delinquents or truants. Nevertheless, I write because I do not concur in the broad sweep it has given Ind.Code § 31-37-22-6(4), to wit: that it "permits a child adjudicated a truant to be held in a detention facility up to twenty-four hours before a fact-finding hearing when it is alleged that the child has violated her probation by repeat truancy." Op. at 380. Specifically, I believe that such statutory detention follows upon five conditions having been met and that these conditions are the reasons the legislature has authorized the detention in a secure facility in such a case. To me, the most critical of these conditions precedent and the one which most specifically justifies the detention in a secure facility is that "the child's mental and physical condition may be endangered" if the child is not so detained. IC. § 31-37-22-6(5). Because there was no finding of such circumstances in the case of R.A., I cannot agree that R.A. could have been so detained for even twenty-four hours. Therefore, as in W.R.S., I would find that the
*382trial court erred in ordering the detention of RA. before the fact-finding hearing.